DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, February 15, 2022, claims 1, 4, 8, 11, 16 and 19 are amended . Currently claims 1-20 are presented and are allowed.

Election/Restrictions

3.        Claims 1-20  allowable. Claims 8-15 are, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on December 14, 2021, is hereby withdrawn and claims 8-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                           Allowable Subject Matter
4.       The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record namely Petrovic  U.S. Patent Application Publication No. 2018/0107335, Erdogan et al. U.S. Patent Application Publication No. 2012/0217981, Maharyta et al U.S. Patent Application Publication No. 2013/0021294, Nohtomi et al U.S. Patent No.10,928,944, Bohannon U.S. Patent Application Publication No. 2018/0188845, Erdogan et al. U.S. Patent Application Publication No. 2013/0162586  and other cited art of record do not fairly suggest either alone or in combination of the now recited features (i.e. circuit configuration) of the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                          Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                              05/20/2022